OPINION

Per Curiam:

In May 1970, the respondent terminated his employment as an air conditioning serviceman for the appellant. Respondent in the trial court sought recovery of certain money that he claimed was owed under their oral agreement whereby he would be paid according to work invoices submitted and collected by the appellant. The trial court determined that the funds were owing.
The primary thrust of appellant’s argument on appeal is that the judgment by the trial court was not supported by the evidence. A review of the record convinces us to the contrary. Unrefuted evidence of unpaid invoices outstanding at the time of respondent’s termination and evidence that appellant subsequently received payment on those invoices from customers, support the findings of the trial court. Fletcher v. Fletcher, 89 Nev. 540, 516 P.2d 103 (1973).
The issue of Ludlow’s status as an employee or an independent contractor has no bearing whatsoever on the question of liability.
Affirmed.